United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
U.S. POSTAL SERVICE, JENKS POST
OFFICE, Jenks, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0855
Issued: November 23, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 9, 2020 appellant, through counsel, filed a timely appeal from a January 24,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that following the January 24, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted September 13, 2018 employment incident.
FACTUAL HISTORY
On September 18, 2018 appellant, then a 56-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on September 13, 2018, she lost her footing and fell to the ground
on her left knee and elbow while delivering a packing in the performance of duty. She noted that
she suffered an abrasion of the right knee and that her hip and back began hurting after the fall.
On the reverse side of the claim form, the employing establishment controverted appellant’s claim,
noting that she had complained of hip and back pain in the past and there was no evidence that the
fall actually occurred. Appellant did not stop work.
In a development letter dated September 21, 2018, OWCP informed appellant that the
evidence of record was insufficient to establish her claim. It advised her of the type of factual and
medical evidence needed and provided a questionnaire for her completion. OWCP afforded
appellant 30 days to submit the necessary evidence.
OWCP subsequently received a September 18, 2018 report from Dr. Mark Stephen Wilson,
a specialist in pain management, who noted that, on September 13, 2018, appellant scraped her
right knee and fell onto her arms while turning to leave a porch and falling off a step. He indicated
that appellant had pain in her left lower back and hip that was most painful when walking, bending
over, or standing from sitting. Dr. Wilson examined appellant and reviewed x-rays of her lumbar
spine. He diagnosed acute traumatic injury resulting in lumbosacral disc displacement with
radiculopathy and lumbar spine disc displacement with radiculopathy. Dr. Wilson opined that
appellant’s conditions were causally connected to the September 13, 2018 employment incident.
He recommended physical therapy treatment and listed appellant’s work restrictions. In an
accompanying duty status report (Form CA-17), Dr. Wilson indicated that appellant was advised
to resume work with restrictions.
On a September 26, 2018 Form CA-17, Dr. Wilson diagnosed complete rotator cuff tear
and indicated that appellant was advised to resume work with restrictions.
In a letter dated October 10, 2018, the employing establishment controverted appellant’s
claim, noting that she delayed seeking medical treatment and reporting the employment incident
until after an interview with her supervisor discussing how she abandoned her work-related duties
on September 13, 2018, the date of the employment incident. It further alleged that fact of injury
and causal relationship had not been established.
In a report dated October 17, 2018, Dr. Wilson noted that appellant experienced ongoing
pain in her lower back and that she had not been working for the last few weeks. He indicated that
appellant received a job offer, but felt that she could not perform the job duties. Dr. Wilson
examined appellant and diagnosed acute traumatic injury resulting in lumbosacral disc
displacement with radiculopathy and lumbar spine disc displacement with radiculopathy. He
recommended physical therapy treatment and magnetic resonance imaging (MRI) scan studies of

2

appellant’s lumbar spine. On an accompanying Form CA-17, Dr. Wilson diagnosed complete
rotator cuff tear and indicated that appellant was not advised to resume work.
On a November 15, 2018 Form CA-17, Dr. Aaron McGuire, an osteopathic physician
specializing in physical medicine and rehabilitation, diagnosed complete rotator cuff tear and
indicated that appellant was not advised to resume work.
By decision dated November 27, 2018, OWCP denied appellant’s traumatic injury claim,
finding that, while the September 13, 2018 employment incident occurred as alleged, the medical
evidence of record was insufficient to establish that her diagnosed conditions were causally related
to the accepted employment incident.
OWCP subsequently received a progress report from Dr. McGuire, dated
November 15, 2018, which reviewed a November 13, 2018 MRI scan of appellant’s left hip and
noted that it revealed modest deep soft tissue edema lateral to the left greater trochanter.
Dr. McGuire diagnosed acute traumatic injury resulting in lumbosacral disc displacement with
radiculopathy and lumbar spine disc displacement with radiculopathy. He indicated that appellant
was temporarily, totally disabled from work at that time.
On January 31, 2019 appellant requested reconsideration.
In support of her request, appellant submitted an MRI scan of her lumbar spine, dated
June 20, 2018, which revealed posterior disc protrusion and narrowing of the foramina at L4-5 and
mild facet joint hypertrophy, modest disc bulging, and mild narrowing of the foramina at L2-3 and
L3-4.
In Form CA-17 reports, dated September 13 through December 10, 2018, Dr. McGuire
diagnosed rotator cuff tear and listed appellant’s work restrictions.
In an October 1, 2018 report, Dr. Eun Ho Ko, a Board-certified family practitioner, noted
that appellant fell while delivering a package two to three weeks ago. He indicated that appellant
fell on a concrete floor while turning and losing her balance. Dr. Ko examined appellant and
diagnosed chronic left-sided low back pain.
In an October 22, 2018 report, Dr. Ko noted that appellant had been placed on temporary
total disability. He examined appellant and diagnosed chronic bilateral low back pain with leftsided sciatica.
In Form CA-17 reports dated October 25 and November 26, 2018, Dr. McGuire diagnosed
right knee sprain, left knee sprain, and intervertebral disc disorder of the lumbosacral region with
radiculopathy. He indicated that appellant was advised to resume work with restrictions.
A November 13, 2018 MRI scan of appellant’s left hip revealed modest deep soft tissue
edema lateral to the left greater trochanter.
A November 21, 2018 MRI scan of appellant’s lumbar spine revealed degenerative disc
disease of the lumbar spine and moderate bilateral neuroforaminal stenosis at L4-5.

3

In a November 26, 2018 report, Dr. McGuire diagnosed intervertebral disc disorder of the
lumbosacral region with radiculopathy and sacroiliitis. He indicated that appellant’s symptoms
first appeared on September 13, 2018, and checked a box marked “Yes” indicating that appellant’s
conditions were work related. Dr. McGuire noted that appellant had other orthopedic conditions
affecting her bilateral shoulders. He indicated that appellant was totally disabled from work
commencing September 13, 2018.
In a November 29, 2018 report, Dr. Ko noted that appellant experienced continued low
back pain. He examined appellant and diagnosed facet hypertrophy of the lumbar region and
foraminal stenosis of the lumbar region.
On January 22, 2019 appellant responded to OWCP’s development questionnaire. She
noted that she fell due to missing a step. Appellant indicated that she had also fallen in May or
June 2018.
In a narrative statement dated January 25, 2019, appellant clarified that she initially fell on
her right side before injuring her left knee. She asserted that any preexisting conditions that she
had were attributable to injuries she had sustained while at work. Appellant noted that she
experienced pain from her right foot to her back if she stepped incorrectly. She indicated that she
could not carry more than a few pounds of mail in her right hand without experiencing pain in her
back. Appellant also noted that she experienced back pain while leaning and sleeping. She stated
that the employing establishment denied her a handicapped parking space and prohibited her from
using a walker. Appellant indicated that she experienced constant pain and weakness in her back,
legs, left hip, and knees since the employment incident. She noted that she had problems walking
for longer periods of time.
By decision dated April 29, 2019, OWCP denied modification of the November 27, 2018
decision.
On October 28, 2019 appellant, through counsel, requested reconsideration.
OWCP subsequently received a May 6, 2019 report from Dr. Britney Else, a Boardcertified osteopathic physician specializing in sports medicine, who noted that appellant presented
with left hip and lumbar pain. Dr. Else indicated that appellant fell while delivering a package on
September 13, 2018, and had been experiencing increased pain since that time. She examined
appellant and diagnosed lumbago, lumbar radiculopathy, and hip pain.
In a June 10, 2019 report, Dr. Brian Lovelace, a Board-certified orthopedic surgeon, noted
that appellant had been experiencing low back and leg pain since September 2018. He indicated
that she experienced ongoing pain that radiated down her left leg. Dr. Lovelace examined
appellant and diagnosed chronic left-sided low back pain with left-sided sciatica, left-sided
lumbago with sciatica, other chronic pain, and lumbar radiculopathy.
By decision dated January 24, 2020, OWCP denied modification of the April 29, 2019
decision.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.8 The second component is whether the employment incident caused a personal injury.9
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.10 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident identified by the claimant.11
In a case in which a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.12

4

Supra note 2.

5

M.O., Docket No. 19-1398 (issued August 13, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
6

J.R., Docket No. 20-0496 (issued August 13, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
7
B.M., Docket No. 19-1341 (issued August 12, 2020); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

T.J., Docket No. 19-0461 (issued August 11, 2020); Elaine Pendleton, 40 ECAB 1143 (1989).

9

D.M., Docket No. 20-0386 (issued August 10, 2020); John J. Carlone, 41 ECAB 354 (1989).

10

A.R., Docket No. 19-0465 (issued August 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11

W.L., Docket No. 19-1581 (issued August 5, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

12
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
C.C., Docket No. 19-1071 (issued August 26, 2020); V.W., Docket No. 19-1537 (issued May 13, 2020).

5

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted September 13, 2018 employment incident.
In support of her claim, appellant submitted a September 18, 2018 report, from Dr. Wilson
who diagnosed acute traumatic injury resulting in lumbosacral disc displacement with
radiculopathy and lumbar spine disc displacement with radiculopathy. Dr. Wilson opined that
appellant’s conditions were causally connected to the accepted September 13, 2018 employment
incident. While he supported causal relationship, Dr. Wilson offered only a conclusory statement
devoid of medical rationale. He did not explain the medical mechanics of how the accepted
employment incident of stepping and falling off a step was competent to cause appellant’s
diagnosed conditions. The Board has held that a medical report is of limited probative value on a
given medical issue if it contains an opinion which is unsupported by medical rationale.13
Consequently, Dr. Wilson’s opinion is insufficient to meet appellant’s burden of proof to establish
her claim.
Appellant also submitted Form CA-17 reports from Drs. Wilson and McGuire, dated
September 18 through December 10, 2018. In these reports, Drs. Wilson and McGuire diagnosed
rotator cuff tear and listed appellant’s work restrictions. Appellant also submitted Form CA-17
reports, dated October 25 and November 26, 2018, from Dr. McGuire who diagnosed right knee
sprain, left knee sprain, and intervertebral disc disorder of the lumbosacral region with
radiculopathy. He indicated that appellant could resume work with restrictions. Drs. Wilson and
McGuire, however, did not offer an opinion as to whether appellant’s diagnosed conditions were
causally related to the employment incident in any of these Form CA-17 reports. The Board has
held that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.14 Accordingly, these reports
are insufficient to establish appellant’s claim.
Similarly, appellant submitted multiple reports from physicians who did not offer an
opinion on causal relationship. In October 1 and 22, 2018 reports, Dr. Ko diagnosed chronic leftsided low back pain and chronic bilateral low back pain with left-sided sciatica. In October 17
and November 15, 2018 reports, Drs. Wilson and McGuire diagnosed acute traumatic injury
resulting in lumbosacral disc displacement with radiculopathy and lumbar spine disc displacement
with radiculopathy. On November 29, 2018 Dr. Ko diagnosed facet hypertrophy of the lumbar
region and foraminal stenosis of the lumbar region. On May 6, 2019 Dr. Else diagnosed lumbago,
lumbar radiculopathy, and hip pain. On June 10, 2019 Dr. Lovelace diagnosed chronic left-sided
low back pain with left-sided sciatica, left-sided lumbago with sciatica, other chronic pain, and
lumbar radiculopathy. The physicians offered no opinion as to whether appellant’s diagnosed
conditions were causally related to the accepted employment incident in any of these reports.

13

B.M., supra note 7.

14

L.B., Docket No. 19-1907 (issued August 14, 2020).

6

Accordingly, these reports are of no probative value on the issue of causal relationship and are
insufficient to establish appellant’s claim.15
In a report dated November 26, 2018, Dr. McGuire diagnosed intervertebral disc disorder
of the lumbosacral region with radiculopathy and sacroiliitis. He indicated that appellant’s
symptoms first appeared on September 13, 2018 and checked a box marked “Yes” indicating that
appellant’s conditions were work related. However, the Board has held that when a physician’s
opinion on causal relationship consists only of checking a box marked “Yes” to a form question,
without more by the way of medical rationale, that opinion is of limited probative value and is
insufficient to establish causal relationship.16 As such, this report by Dr. McGuire is also
insufficient to establish appellant’s claim.
Appellant submitted MRI scans of her lumbar spine, dated June 20 and November 21,
2018, and an MRI scan of her left hip, dated November 13, 2018. The Board has held that
diagnostic studies, standing alone, lack probative value on the issue of causal relationship as they
do not provide an opinion as to whether the employment incident caused any of the diagnosed
conditions.17 This evidence is therefore insufficient to establish appellant’s claim.
As the medical evidence of record does not contain rationalized medical evidence
establishing causal relationship between appellant’s diagnosed conditions and the accepted
September 13, 2018 employment incident, the Board finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted September 13, 2018 employment incident.

15

L.B., id.

16

M.S., Docket No. 20-0437 (issued July 14, 2020).

17

C.B., Docket No. 20-0464 (issued July 21, 2020).

7

ORDER
IT IS HEREBY ORDERED THAT the January 24, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 23, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

